DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 6-12, and the species of anthranilate in the reply filed on 4 March 2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 8 January 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-patent literature document number 24 has not been considered.
The information disclosure statement filed 7 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-patent literature document number 1 has not been considered.

Drawings
The drawings are objected to.
Regarding Figs. 1-4, the data cannot be distinguished from one another.  The specification makes reference to the colors red, green, and blue in the figures that are not 
Regarding Fig. 6, the specification references " The green dots on the dashed line," but no dashed line is illustrated (see [0023] of published application).
Regarding Fig. 9(A) and 10(A), the words Counts and Acquisition are misspelled as "Conts" and "Acquisitopn".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification makes reference to the colors red, green, and blue in the figures that are not discernable in the greyscale figures (see [0018]-[0021], [0023], [0065], and [0067] of published application).  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  The meaning of the abbreviation "CoA" must be supplied.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
Independent claim 6 recites "A method for providing information on prostate cancer diagnosis" and "comparing the measured biomarker level with that in a biological sample from a control."
Dependent claims 9-12 recite "the individual is diagnosed with prostate cancer."
A naturally occurring relationship between biomarker levels and prostate cancer is a law of nature. See MPEP § 2106.04(b). Furthermore, steps of comparing biomarker levels and making a diagnosis are a mental process that can be performed in the human mind and are therefore an abstract idea. MPEP § See 2106.04(a)(2), III.
The judicial exceptions are not integrated into a practical application because no practical application is recited in the claims. The broadly recited step of measuring the level of biomarker is in addition to the judicial exceptions. However, this measuring step is not an application of the judicial exception, being drawn to insignificant pre-solution activity that is mere data gathering. See MPEP § 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. In claim 6, the broadly recited step of measuring the level of biomarker is in addition to the judicial exceptions. However, this measuring step is a highly generalized, insignificant pre-solution activity that is mere data gathering. See MPEP § 2106.05(g). The additional step of measuring at least one kynurenine pathway metabolite is well-understood, routine, conventional, as evidenced by the prior art set forth below. See MPEP § 2106.05(d).
The prior art of Mitchell (US 2010/0292331) discloses identifying biomarkers for early prediction of prostate cancer (abstract) in a variety of biological samples ([0027]), including the metabolites anthranilic acid and tryptophan (Table 1, right col., page 12).

Källberg ("Indoleamine 2,3-dioxygenase (IDO) activity influence tumor growth in the TRAMP prostate cancer model," The Prostate 2010) discloses than in the mouse prostate (TRAMP) animal model, the kyurenine/tryptophan ratio in serum correlates with the presence of palpable tumor (abstract; Fig. 1).
Garraway (US 2016/0299146) discloses a method of identifying the likelihood of a cancer in a subject to be responsive to a therapy (abstract; [0004]; [0065]), including prostate cancer ([0038], [0077]), via detection of kynurenine pathway metabolics including anthranilic acid ([0058], [0091]) in a variety of biological sample types ([0071]).
According, the additional element of measuring a level of a biomarker, alone and in view of the claim as a whole, does not amount to significantly more than the judicial exceptions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the level [singular] of a biomarker" in step (a) and "the measured biomarker level" [singular] in step (b). Claim 6 and the dependent claims recite that the biomarker may comprise plural metabolites. It is unclear what is meant by a singular level of a biomarker that may comprise plural metabolites. 
that in a biological sample from a control." Claims 9-12 recite the limitation "to that in the sample from the control." The meaning of the pronoun "that" is unclear.
Claim 9 recites the limitation "wherein when the level of kynurenine or anthranilate in the sample from the individual is elevated compared to that in the sample from the control…"  There is insufficient antecedent basis for the limitation "the level of kynurenine or anthranilate in the sample from the individual." Claim 6 recites a step of measuring the level of a biomarker, not a step of measuring the level of kynurenine or anthranilate.
Claim 10 recites the limitation "wherein when the level of one or more metabolites selected from the group consisting of tryptophan… in the sample from the individual is elevated compared to that in the sample from the control…"  There is insufficient antecedent basis for the limitation "the level of one or more metabolites selected from the group consisting of tryptophan… in the sample from the individual." Claim 6 recites a step of measuring the level of a biomarker, and claims 6 and 7 do not recite a step of measuring the level of one or more metabolites.
Claim 11 recites the limitation "wherein when the level of indolelactate or indole-3-ethanol in the sample from the individual is reduced compared to that in the sample from the control…"  There is insufficient antecedent basis for the limitation "the level of indolelactate or indole-3-ethanol in the sample from the individual." Claim 6 recites a step of measuring the level of a biomarker, and claims 6 and 7 do not recite a step of measuring the level of indolelactate or indole-3-ethanol.
Claim 12 recites the limitation "wherein when the level of PSA in the sample from the individual is elevated compared to that in the sample from the control…"  There is insufficient antecedent basis for the limitation "the level of PSA in the sample from the individual." Claim 6 recites a step of measuring the level of a biomarker, and claims 6 and 8 do not recite a step of measuring the level of PSA.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 6-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Khan ("Noninvasive Serum Metabolomic Profiling Reveals Elevated Kynurenine Pathway’s Metabolites in Humans with Prostate Cancer," J. Proteome Res. January 10, 2019).
This reference appears be to co-authored by the four inventors and three non-inventors. It was published before, but within a year of the filing date of the application. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 6, Khan discloses a method for providing information on prostate cancer diagnosis (abstract), comprising: 
(a) measuring the level of a biomarker comprising at least one kynurenine pathway metabolite selected from kynurenine and anthranilate in a biological sample from an individual (abstract; Fig. 4); and 
(b) comparing the measured biomarker level with that in a biological sample from a control (abstract; Fig. 4).
Regarding claim 7, Khan discloses that the biomarker further comprises one or more metabolites selected from the group consisting of tryptophan, indole-3-ethanol, indolelactate, isophenoxazine, glutaryl-CoA, (S)-3-hydroxybutanoyl-CoA, acetoacetyl-CoA, and acetyl-CoA (abstract; Fig. 4).
Regarding claim 8, Khan discloses that the biomarker further comprises prostate-specific antigen (PSA) (page 1533, second full para.).
Regarding claim 9, Khan discloses that when the level of kynurenine or anthranilate in the sample from the individual is elevated compared to that in the sample from the control, the individual is diagnosed with prostate cancer (abstract; page 1540, last para.).
Regarding claim 10, Khan discloses that when the level of one or more metabolites selected from the group consisting of tryptophan, isophenoxazine, glutaryl-CoA, (S)-3-hydroxybutanoyl-CoA, acetoacetyl-CoA, and acetyl-CoA in the sample from the individual is elevated compared to that in the sample from the control, the individual is diagnosed with prostate cancer (abstract; page 1540, last para.).

Regarding claim 12, Khan discloses that when the level of PSA in the sample from the individual is elevated compared to that in the sample from the control, the individual is diagnosed with prostate cancer (page 1533, second full para.; page 1539).

Claims 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mitchell (US 2010/0292331).
Regarding claims 6, 7, 9, and 10, Mitchell discloses a method for providing information on prostate cancer diagnosis (abstract; [0007]), comprising: 
(a) measuring ([0044]) the levels of anthranilate and tryptophan (Table 1, page 12, right col.) in a biological sample from an individual ([0027]); and 
(b) comparing the measured biomarker level with that in a biological sample from a control ([0029]),
when the level of anthranilate in the sample from the individual is elevated compared to that in the sample from the control (Table 1: +53% change of anthranilic acid in PCA vs control), the individual is diagnosed with prostate cancer ([0007], [0029], [0036], [0043]), and
when the level of tryptophan in the sample from the individual is elevated compared to that in the sample from the control (Table 1: +38% change of tryptophan in PCA vs control), the individual is diagnosed with prostate cancer ([0007], [0029], [0036], [0043]).
Regarding claim 11, the "when the level of indolelactate or indole-3-ethanol in the sample from the individual is reduced compared to that in the sample from the control…" is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04, II. Because Mitchell discloses the option of tryptophan as recited in claim 7, and because claims 6, 7, and 11 do not require that a level of indolelactate or indole-3-ethanol is measured, Mitchell anticipates claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
Regarding claims 8 and 12, Mitchell does not explicitly disclose measuring the level of PSA in combination with the biomarkers of Table 1. However, the examiner takes official notice that prostate specific antigen is a well known biomarker of prostate cancer that is conventionally used for the diagnosis of prostate cancer when elevated. For the benefit of improving the accuracy of a conventional PSA detection method, it would have been obvious to one of ordinary skill in the art at the time of filing to combine a conventional PSA detection method for the diagnosis of prostate cancer with the method of Mitchell using anthranilic acid and tryptophan.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797